DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Allowable Subject Matter
Claims 12-25 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art fails to teach or render obvious the invention as essentially claimed.
Hermann (US 8330473), Trebbi (US 2004/0249591), and Scrivani (WO 2013/035061) were considered most pertinent to applicant's disclosure.  
Hermann discloses a machine for making capsules ('individual portioned units' 22 in Fig. 1 or 'capsules' 44 in Fig. 7) of the type comprising a container (formed by 'sheathing material' beginning in reservoir 12 which is sealed closed at 18) and a dose of product ('portioned units' 16) inserted in the container, said machine comprising a feed system (shown generally in fig. 1) for feeding at feast a first container along a feed path in a direction of feed (the arrow in Fig. 1), said feed system comprising at least a first seat (along which each 16 travels) for said first container, said machine comprising at least one filling station (station which includes the 'portioning device' at 14) positioned along the feed path and comprising at least one filling unit ('portioning device’ 14 unit which actually dispenses the dose of product) for supplying a dose of said product ('portioned units' 16) into said first container, said machine comprising at least one detecting station (station which includes the 'microwave resonator' 10) positioned along said feed path downstream of said filling station (the relative position of 'portioning 
Scrivani teaches a related capsule making machine wherein the container is cup shaped.  However, Scrivani uses load cells to weigh the product in the capsules.
Further, neither Hermann nor Scrivani further disclose a control unit in communication with the microwave sensor, the control unit being provided with a volume of the container and being configured to process said first parameter detected by the microwave sensor and to calculate a weight of the dose of the product supplied into the container based on said first parameter and the volume of the container. The method of Hermann measures the local properties of the carrier material only when only the carrier material is in the measurement area (see column 2, lines 49-51). A requirement for the method of Hermann is that the microwave measurement area must 
Trebbi discloses a machine (fig.1) for making capsules, where the capsules each include a container and a dose of product (M) inserted in the container, wherein the container is cup-shaped having an inlet opening (in F), through which the product is supplied into the container before a corresponding lid (C) is applied, and an outer lip surrounding the inlet opening (top lip around the opening), said machine comprising; a feed system (1) for feeding at least a container along a feed path (P) in a direction of feed, said feed system comprising a seat (5) for said container, said machine comprising: a filling station (not shown, hopper 10; [0015]) positioned along the feed path and comprising at least one filling unit for supplying the dose of product into said container, a detecting station (12) positioned along said feed path downstream of said filling station according to said direction of feed and comprising a detecting sensor (microwave sensor 12; [0020]), said detecting sensor configured to detect a first parameter (density and moisture content [0021]) of said dose of product supplied into .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA TIETJEN, whose telephone number (571) 270-5422.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Tom Sweet can be reached at 571-272-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARINA A TIETJEN/Primary Examiner, Art Unit 3753